In a proceeding under 12 V.S.A. App. I, Pt. V, Rule 5(1) the Court makes the following order:
1. Assistant Judge Jane L. Wheel is suspended from acting in any judicial capacity until further order of Court.
2. In order that the provisions of Rule 5(1) providing that such suspension be “without loss of compensation” be fairly implemented, it is directed that Judge Wheel be paid judicial per diem compensation for each of those *648days certified by the Presiding Judge of Chittenden County that the business of that court authorizes the participation of assistant judges. Such certification shall be attached to the voucher submitted by Judge Wheel for pay purposes.
Allen, C.J., concurred with paragraph 1; dissented as to paragraph 2.